Citation Nr: 1226925	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  03-22 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for cranial nerve damage with diplopia.

2.  Entitlement to service connection for disabilities of the left hip and leg, to include as secondary to service-connected lumbosacral strain with degenerative changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that denied service connection for disabilities of the left hip and leg, and found that no new and material evidence had been submitted to reopen the claim for service connection for cranial nerve damage with diplopia.  The RO in Newark, New Jersey has original jurisdiction over this case.

This appeal was originally presented to the Board in August 2007, at which time it was remanded to schedule a Board hearing.  In September 2007, the Veteran testified before the undersigned Veterans Law Judge, seated at the Newark RO. 

In a March 2009 decision, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for cranial nerve damage with diplopia.  The Board then remanded the underlying claim for service connection, as well as the claim for service connection for disabilities of the left hip and leg, for additional development.  The claims were again remanded in December 2010 based on inadequacies in the medical opinions secured as a result of this development.

The issue of entitlement to service connection for disabilities of the left hip and leg is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left 6th cranial nerve palsy with diplopia is shown by the competent evidence of record to be related to his active military service.


CONCLUSION OF LAW

Service connection for left 6th cranial nerve palsy with diplopia is warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his cranial nerve damage with diplopia is related to a head injury sustained as a result of a motor vehicle accident in service.  

As a preliminary matter, the Board finds that VA has substantially satisfied its duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A review of the Veteran's service treatment records reveal that he sustained a mild concussion following an in-service motor vehicle accident in October 1972, indicative of head injury in service.  In May 2009 and May 2010, the Veteran underwent VA eye examinations.  He reported that he had been diagnosed with 6th cranial nerve palsy in the 1970s with worsening diplopia over time.  Both examiners diagnosed left 6th cranial nerve palsy, and the 2010 examiner also diagnosed diplopia.  While the 2009 examiner did not render a medical nexus opinion, the 2010 examiner opined that it was less likely than not that the current diplopia was related to head trauma in service, as diplopia was not noted in the service treatment records and there was no clinical evidence of the condition for many years after discharge.  No opinion was rendered on the left 6th cranial nerve palsy.  

In December 2010, the Board determined that both the May 2009 and May 2010 were inadequate for rating purposes, as they failed to consider the Veteran's lay reports of a continuity of symptomatology.  Specifically, the Veteran has consistently asserted that he experienced diplopia shortly following the in-service head trauma, and that he was first treated for this condition within a year or two following discharge. 

As a result of the Board's remand, a new VA eye examination was conducted in February 2011, which confirmed a current diagnosis of left 6th cranial nerve palsy with associated diplopia.  The Veteran reported an onset of diplopia shortly after the concussion in 1972 that worsened over time.  In a March 2012 addendum, the examiner opined that it was at least as likely as not that the Veteran's left 6th cranial nerve palsy (and thus, his related diplopia) was the result of the concussion sustained in service.

The Board has reviewed the entire record, and finds that, resolving all doubt in the Veteran's favor, the evidence supports an award of service connection for left 6th cranial nerve palsy with diplopia.  See Hickson, supra; 38 U.S.C.A. § 5107(b).  In summary, the results of the February 2011 VA examination reflect a current diagnosis of left 6th cranial nerve palsy with diplopia.  There is no dispute from the Veteran's service treatment records and by his own credible statements and testimony that he sustained a concussion during service.  Finally, the only adequate medical opinion of record is indicative of a positive relationship between the Veteran's current left 6th cranial nerve palsy with diplopia and his in-service concussion.  Thus, the evidence is at least in equipoise, and, as such, the benefit of the doubt is resolved in the Veteran's favor. 


ORDER

Service connection for left 6th cranial nerve palsy with diplopia is granted, subject to the rules and regulations governing awards of monetary benefits.


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for disabilities of the left hip and leg.

First, the claim must be remanded for compliance with the Board's December 2010 remand directives.  Specifically, in the December 2010 remand, the Board observed that the Veteran underwent VA examination in May 2009 to ascertain the etiology of the Veteran's left hip and left leg disabilities, which resulted in negative nexus opinions.  Specifically, the examiner reasoned that as the Veteran evidenced a normal left hip, there was no relationship between his claimed left hip disability and military service.  The examiner additionally opined that the Veteran's in-service lumbar strain/sprain did not lead to currently diagnosed degenerative disc disease and sacroiliac joint dysfunction, despite the fact that service connection had already been established for these conditions.  The Board found that this examination was inadequate, in that the examiner did not state whether the Veteran's claimed left hip and left leg pain was distinct from his service-connected degenerative disc disease and sacroiliac joint dysfunction, or was instead a manifestation of those disabilities.  

On remand, the Veteran underwent VA examination in February 2011 with the same examiner.  A review of the examination report shows that the examiner concluded that the Veteran's claimed left hip and left leg condition was not due to the Veteran's in-service motorcycle accident.  In support of his opinion, the examiner reasoned that the Veteran did not complain of left hip and left leg pain at the time of the accident.  However, service treatment records demonstrate that the Veteran complained of "pain on movement of his hip" when he was first examined following the incident, and demonstrated limited left hip range of motion on physical examination.  Moreover, as with his prior report, the examiner again opined that the Veteran's in-service lumbar strain/sprain did not lead to currently diagnosed degenerative disc disease or sacroiliac joint dysfunction.  

The Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Although VA is required to comply with remand orders, it is substantial, not absolute, compliance that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As the VA examiner's report is not fully responsive to the Board's request, and is based on an inaccurate factual predicate, there has not been substantial compliance with the December 2010 remand for the claim.  Such deficiencies must be remedied on remand, and with a new VA examiner per the Veteran's request. 

Second, on remand, records of VA treatment dated after June 2010 should be associated with the claims folder.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board sincerely regrets the additional delay caused by this Remand.  However, this action is necessary to ensure that all due process is met.  Accordingly, this remaining issue is REMANDED for the following action:

1.  Obtain and associate with the claims file records from the VA Medical Center in East Orange, New Jersey, dated from June 2010 to the present.  All attempts to secure those records must be documented in the claims file.

2.  Then forward the claims file to a qualified examiner other than one who conducted the VA examinations in May 2009 and February 2011 for the purpose of reviewing the claims file and rendering an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed left hip and left leg disabilities are related to injuries sustained in the in-service motor vehicle accident, to include complaints of left hip pain and demonstrated loss of left hip motion at that time.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  

In answering the question, the examiner should specifically state whether the claimed disabilities are separate and distinct from his service-connected degenerative disc disease and sacroiliac joint dysfunction, or whether they are instead manifestations of his service-connected degenerative disc disease and sacroiliac joint dysfunction. 

The claims file should be reviewed by the examiner and the report should note that review and discuss any records relating to treatment for the Veteran's lumbar spine disability, as well as the service treatment records pertaining to complaints of left hip and leg pain following the motor vehicle accident.  

The rationale for all opinions, with citation to relevant medical findings, must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be made without speculating. 
3.  Then, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


